519 So. 2d 723 (1988)
Michael D. WILLIAMS, Appellant,
v.
STATE of Florida, Appellee.
No. 87-1247.
District Court of Appeal of Florida, Fifth District.
February 4, 1988.
Michael D. Williams, pro se.
Robert A. Butterworth, Atty. Gen., and Jeffrey M. Dikman, Asst. Atty. Gen., Dept. of Legal Affairs, Tallahassee, for appellee.
COWART, Judge.
The trial court denied the petition for writ of habeas corpus filed by an inmate in a correctional institution which alleged that the institution failed to follow Department of Corrections rules in a proceeding resulting in the forfeiture of the inmate's gain time for fighting. The inmate appeals.
The petition does not allege, nor does the record show, that the inmate exhausted his administrative remedies by way of Florida *724 Administrative Code Rule 33-3.007 (the Department's inmate grievance procedure). See Sutton v. Strickland, 485 So. 2d 25 (Fla. 1st DCA 1986); Griggs v. Wainwright, 473 So. 2d 49 (Fla. 1st DCA 1985). Further, the petition fails to allege that the relief requested would entitle the inmate to immediate release. See Netherly v. Dugger, 513 So. 2d 259 (Fla. 2d DCA 1987); Brown v. Wainwright, 498 So. 2d 679 (Fla. 1st DCA 1986). Therefore, the denial of the writ is
AFFIRMED.
DAUKSCH and ORFINGER, JJ., concur.